Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 10/18/2019 in which claims 1-20 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 4-5 recites “the plurality of circumferential lines” which is unclear if these are the same as the “parallel concentric markers”, examiner assumed that they are the same.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, of which limitations positively reciting non-statutory subject matter. It is suggested to utilize “adapted to” in order to overcome the rejection, for example –adapted to be tapered--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toussaint et al. (U.S. Pub. No. 2017/0265531 A1) in view of Hannon (U.S. Pub. No. 2011/0131699 A1).

Regarding claim 1, Toussaint et al. “Toussaint” discloses a leak resistant swimwear (See Figs. 1A-B) adapted (capable) to be worn by a user wearing a diaper (para. 0170 discloses made from material that is not air and water permeable, such as neoprene and therefore it was interpreted as preventing water from entering the garment which makes it leak resistant), the leak resistant swimwear comprising: 
a unitary body (See Figs. 1A-B identifier 80) being manufactured from an elastomeric material (para. 0170 discloses neoprene which was considered as elastomeric material), the unitary body (80) being defined by: 
a first leg (right);
a second leg (left); and 
a waist (4).
Toussaint does not disclose that the first leg including a plurality of parallel concentric markers located proximate a lower portion of the first leg, the first leg being tapered; the second leg including a plurality of parallel concentric markers located proximate a lower portion of the second leg, the second leg being tapered; and the waist including a plurality of parallel concentric markers located proximate an upper portion of the waist, the waist being tapered.
However, Hannon teaches yet another garment (Figs. 2A-B identifier 200) comprising a first leg (right) including a plurality of parallel concentric markers (250) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Toussaint device with parallel concentric markers and tapered legs and waist as taught by Hannon to provide enhancement of the aesthetic look of the baby wear (para. 0023) and to enhance fit and comfort to the wearer.

Regarding claim 2, Toussaint as modified by Hannon discloses a leak resistant swimwear wherein the first leg and the second leg are tapered down towards a bottom of the legs (See Fig. 2A of Hannon).

Regarding claim 3, Toussaint as modified by Hannon discloses a leak resistant swimwear wherein the waist is tapered down towards a top of the waist (See Fig. 2A of Hannon).


The claimed limitation “molded into the swimwear " and “printed on the swimwear” are considered a product by process limitation. It is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 694, 966 (Fed. Cir. 1985). In addition the applicant has not disclosed any criticality to the method of manufacturing using molding process or other processes for example gluing or stitching).

Regarding claim 6, Toussaint as modified by Hannon discloses a leak resistant swimwear wherein the elastomeric material comprises neoprene (see above).
They do not disclose that the elastomeric material comprises a polyurethane or silicone.
However, an ordinary skill in the art before the effective filing date of the claimed invention would be motivated to try well-known materials to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Substituting neoprene with polyurethane or silicone is a mere substitution of a well-

Regarding claim 8, Toussaint as modified by Hannon discloses a leak resistant swimwear wherein the elastomeric material has a thickness.
They do not disclose that the thickness of the elastomeric material is approximately 1.5 mm to 2.0 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the elastomeric material is approximately 1.5 mm to 2.0 mm in order to customize the intended use of the garment, for example a garment designed for children may need thinner materials than a garment designed for adults, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toussaint et al. (U.S. Pub. No. 2017/0265531 A1) in view of Hannon (U.S. Pub. No. 2011/0131699 A1), and further view of Voege (U.S. Patent No. 7,650,650 B2).

Regarding claim 7, Toussaint as modified by Hannon discloses the invention substantially as claimed above.

Voege teaches yet another garment the width of rolled sleeve portion 116A is chosen such that an indicia, such as a label, graphic, text, may be visible on an exterior of rolled sleeve portion 116A, illustratively on surface 125A of sleeve section 124A.  In one example, the indicia provides a trade name, trademark, or other symbol associated with shirt 100 or a product or service being advertised or promoted with shirt 100 (Col. 3, lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Toussaint and Hannon device with indicia proximate each of the plurality of circumferential lines indicating a circumference of said circumferential lines as taught by Voege in order to identify the lines.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toussaint et al. (U.S. Pub. No. 2017/0265531 A1) in view of Hannon (U.S. Pub. No. 2011/0131699 A1), and further view of Pedersen et al. (U.S. Pub. No. 2005/0032668 A1).

Regarding claim 9, Toussaint as modified by Hannon discloses the invention substantially as claimed above.
They do not disclose wherein the elastomeric material is a food grade silicone.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Toussaint and Hannon device with food grade silicone as taught by Pedersen in order to provide protection to children wearers.

Allowable Subject Matter
Claims 10-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732